Title: Thomas Jefferson to Lewis Brown, 11 March 1813
From: Jefferson, Thomas
To: Brown, Lewis


          Sir Monticello Mar. 11. 13.
          Your letter of Feb. 25. never got to my hands till last night. the purchase of the horse from you by mr Darnell was on my account, and the debt as much acknoleged as if a bond had been given.
			 I had desired my merchant in Richmond, as soon as he could sell my flour from the Poplar Forest (which got down but lately) to
			 remit a sum of money to mr Goodman, sufficient to pay your’s and other debts there. but finding that
			 the blockade of the Chesapeake has prevented the sale of my flour, I have this day authorised mr Goodman to recieve the money from a fund in Lynchburg which will become due on the 7th of the next month. you may count therefore on recieving what is due very as soon after that day, as mr Goodman can go to Lynchburg.
          Accept my best wishes & respects.Th: Jefferson
        